Citation Nr: 1511050	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-41 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran previously testified at a hearing before a Veterans Law Judge in September 2010. In March 2011, the Veterans Law Judge remanded the issue on appeal for additional development.  That same Veterans Law Judge left the Board prior to the completion of the development requested in the remand.  Accordingly, the Veteran was offered an opportunity for a new hearing in her case.  She testified before the undersigned Veterans Law Judge in Washington, D.C. in August 2012.  A transcript of the hearing is associated with the claims folder. 

This case was remanded in September 2012 and March 2014; it is again before the Board for further appellate review.


FINDING OF FACT

A left knee disability is not attributable to the Veteran's period of military service.


CONCLUSION OF LAW

The Veteran does not have a left knee disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2006, the RO notified the Veteran of the evidence VA would assist her in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate her claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor her representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of her claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was initially remanded in March 2011, in order to provide the Veteran with a VA examination to determine whether she had a left knee disorder attributable to her active duty.  An examination was provided that same month.  The examiner diagnosed left knee strain and opined that it was less likely than not that the disorder was related to service. 

As the Veterans Law Judge who remanded the case in March 2011 left the Board prior to the completion of the development requested in the remand, the Veteran was offered an opportunity for a new hearing in her case.  She testified before the undersigned Veterans Law Judge in Washington, D.C. in August 2012.

The case was remanded again in September 2012, in order to ask the Veteran to identify any medical providers who had treated her for a left knee disorder and to clarify her service with a Reserve or Guard unit.  A letter was sent to the Veteran that same month, requesting this information.  The Veteran did not reply to this letter. 

In addition, the Board determined that the VA examination provided in March 2011 was inadequate as the VA examiner did not review all of the documented entries in the Veteran's service treatment records regarding her complaints of left knee pain.  Further, there was no mention of VA medical records dated in 2006 and 2007 that documented complaints of left knee pain and provided an assessment of patellar laxity in December 2006.  As such, the Board's instructions included a request for a new examination.  The Veteran was provided with this examination in November 2012.

In its March 2014 remand, the Board noted that a complete copy of the Veteran's November 2012 examination report was not included in the claims file, and instructed the agency of original jurisdiction (AOJ) to obtain the report and associate it with the record of evidence. 
 
In addition, in its remand, the Board noted that, while the complete November 2012 examination report was not available for review, the most recent supplemental statement of the case (SSOC) noted that the examiner found that the Veteran's left knee disorder was less likely than not incurred in or caused by active duty.  The rationale provided was that there was evidence on at least two occasions that the Veteran complained of knee pain while in service, but that the diagnosis was bursitis and that mere bursitis without identification of the specific bursa was not a definite diagnosis.  However, the Board had instructed that, if there was no diagnosis, the examiner was to reconcile such findings with the clinical evidence of record.  As such, the Board again remanded the claim, in order for an opinion to be obtained as to whether the Veteran has a current left knee disorder related to service that addressed the diagnoses of record.  The requested opinion was provided in April 2014.  The Board finds that the April 2014 VA opinion is adequate because, as indicated in the analysis below, it was based upon consideration of the Veteran's pertinent medical history, and because the report addresses the issue in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to determine if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability later resolves.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

At her hearing, the Veteran testified that she was diagnosed with left knee bursitis while on active duty and that she has a current knee disability related to her in-service knee disorder.  She contended that she currently has swelling and pain in her left knee.  In an April 2008 statement, the Veteran contended that she had swelling in her knee from standing on her feet all day at her job as a barber and that her knee was very painful at the end of the day.

Service treatment records reflect that the Veteran was initially seen on May 30, 2003.  She reported a two-day history of left knee pain after hurting her knee while playing basketball.  There was no swelling, edema, or gross deformity on examination.  There was a full range of motion.  The assessment was left knee pain, possible sprain, and subjective effusion.  She was seen again for discomfort involving the left knee on July 3, 2003.  The Veteran was noted to complain of recurring left knee pain.  She said it was mostly at the front of the knee and below the patella.  The pain increased after running the day before.  The examination showed no gross deformity, edema or fluid effusion.  The assessment was left knee prepatellar pain, possibly bursitis.

On January 14, 2004, the Veteran reported to sick call with a complaint of left knee pain for the last two days.  She again referred to the injury while playing basketball.  She said she was told she had strained her knee.  She said she was bothered the most with changes in the weather.  She experienced occasional locking and giving way.  The physical examination was reported as negative.  The assessment was possible bursitis versus (indecipherable entry although it appears to be medial meniscus tear) versus PFPS (patellofemoral pain syndrome).

The service treatment records contain a final treatment entry related to complaints involving the left knee.  The Veteran was seen on May 20, 2005.  She reported she had rolled her knee while playing basketball on the previous Wednesday.  She was able to finish the game at the time.  The examiner reported that she was tender to palpation over the patellar tendon.  The impression was patellofemoral syndrome.

The Veteran reported her continued problems with her left knee at the time of her separation physical examination in February 2006.  At this time, the examiner noted that she had swelling after an injury in June 2003, but that it resolved upon using Bengay and ice.

The Veteran underwent a VA examination in November 2006.  She reported that she had some stiffness and swelling after injuring her knee while playing basketball in June 2003.  The Veteran reported that her knee periodically locked up; however, the examiner noted that there was no mechanical locking, but that her knee just stiffened up when it was swollen and painful.  Contemporaneous X-rays reflected no fractures, no dislocation, no significant bony abnormalities, and was within normal limits.  The left knee was normal on examination without any functional limitation or any impairment.

December 2006 VA medical records reflected that she was assessed with patellar laxity.  The Veteran underwent physical therapy from December 2006 to January 2007.  The assessment was a suspected meniscal injury

The Veteran was afforded a VA examination in March 2011.  The examiner noted that, while on active duty in June 2003, the Veteran was seen for a basketball injury to her left knee.  It was treated with ice and Bengay and it resolved.  On her separation examination, she stated she had swelling and locking of the left knee.  The examiner found that the Veteran had a single episode of trauma to the left knee in June 2003 while she was in the military and that there was no evidence that she was further treated for her left knee on leaving the military.  The examiner noted that she was seen for her left shoulder and she had been seen by orthopedics for various problems, but not for her left knee.  Upon examination, the left knee had no inflammation, swelling, redness or heat. She was not tender at the joint line.  Range of motion was full without pain, fatigue, weakness, lack of endurance, or instability. The left knee was nearly normal, and X-rays were normal.  She had well maintained cartilage spaces and no evidence of osteophytes.  The diagnosis was left knee strain.  The examiner opined that it was less likely as not that her current left knee disorder was related to active military service, including her left knee injury. As a rationale, he noted that the Veteran had one episode of a basketball injury to her left knee in June 2003 that resolved, as there were no further episodes documented and there was no evidence that she was treated for her left knee after leaving the military.  

The Veteran was afforded a VA examination in November 2012.  The Veteran reported pain, swelling, and periodic locking of her left knee.  The examiner noted that there was evidence that on at least two occasions during active duty, the Veteran left knee pain that was diagnosed as bursitis, but that mere "bursitis" without the specific bursa being identified was not a definite diagnosis.  On leaving the service, the Veteran was seen by the VA for knee pain, among other things.  However, after a move to Atlanta, she was seen at a VAMC for a wrist problem and lupus, but did not mention knee pain.  The examiner found that, on examination, her left knee was normal and noted that X-rays had been persistently normal.  The examiner further noted that, given the Veteran's obesity, some pain in the weight bearing joint would not be unexpected.

An additional VA opinion was obtained in April 2014.  The examiner opined that it was less likely than not that the Veteran's claimed left knee disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that the Veteran had three VA examinations-in November 2006, March 2011, and November 2012-and no significant objective conditions were diagnosed in the left knee.  The examiner indicated that patellar laxity and knee sprain were not associated with disability, as patellar laxity was not a diagnosis but was a description.  He further noted that patellae are normally lax, since they move several inches in an up-and-down direction during flexion and extension of the knee, and an inch or two in a medial/lateral plane.  He distinguished this finding from patellar subluxation or dislocation, which was a diagnosis, and noted that there was no such diagnosis in this case.  In addition, he indicated that knee sprain was an indication of stress on the knee and was usually temporary.  Knees are stressed on a regular basis and are not indicative of long-term disability.  The examiner noted that the Veteran had undergone physical therapy between December 2006 and February 2007, but found that this was not indicative that she had a current knee disability related to service.  The examiner indicated that he had recognized that she had undergone treatment during 2006 and 2007 in prior examinations, but that subsequent knee examinations were normal.

As noted above, an award of service connection is based, in part, on a finding of a current disability.  Brammer, supra.  This requirement is fulfilled when a disability is diagnosed at any point during the claim period  even if such disability has subsequently resolved.  McLain, supra.  

Here, while the December 2006 VA medical record reflected an assessment of patellar laxity of the left knee, the April 2014 examiner determined that patellar laxity was not a diagnosis, but rather was a description.  The examiner further distinguished this finding from a diagnosis of patellar subluxation or dislocation, and explained that patellae were normally lax.  This examiner based the opinion on a review of the Veteran's history and provided an explanation for his finding.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  This opinion is probative as to the issue of a current disability and, as such, the Board concludes that this finding does not represent an actual diagnosis.  

The Veteran was found to have a left knee strain at the March 2011 VA examination.  As this assessment was made during the claim period, the question is whether the evidence of record shows that it is related to military service.  McLain.

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disability.

In April 2014, the examiner reviewed the record of evidence and based his opinion on a full, accurate review of the evidence.  Ultimately, he opined that left knee strain was not related to service, noting that left knee strain is typically temporary and was not indicative of long-term disability.  Stefl, Nieves-Rodriguez.

There is no favorable medical nexus in this case.  The opinion regarding a nexus between left knee strain and military service is the negative opinion provided by the April 2014 VA examiner.  Absent competent evidence establishing a link between a current left knee disorder and service, the Veteran's claim for service connection cannot be granted.  There are no records or opinions reflecting a diagnosis of left knee strain consistently since service.  The Veteran was seen during service and was not diagnosed with left knee strain.  In July 2003, the assessment was possible bursitis.  In May 2005, the Veteran was assessed with patellofemoral syndrome. While she reported swelling and pain at discharge, there was no diagnosis provided on examination.  Significantly, the only diagnosis of left knee strain in the record was provided in March 2011, approximately five years after service.  

The Board acknowledges the Veteran's assertions that she has a current left knee disorder that is related to service.  It is true that the Veteran's lay statements may be competent to support a claim for service connection.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, providing such an opinion in this case requires medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.

Accordingly, the Board does not find that a current left knee strain has been present since service and further finds that the competent medical evidence weighs against finding a relationship between a current left knee disability and the Veteran's period of active service.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not helpful to this claimant. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a left knee disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


